DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Figure 6) in the reply filed on 09/20/2022 is acknowledged.  The traversal is on the ground(s) that: “Because the only different is the selection of the deflector elements, Applicant asserts that the embodiments shown in Species A-D are classified in the same class and subclass and searchable as one invention and should be examined together and that inventions are not independent.”  
This is not found persuasive because each deflector element requires a different search strategy as well as different search queries in view of the mutually exclusive characteristics of each deflector species (e.g., wedge shape, L-Shape, pivotally attached).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 7, and 9 (renumbered below, i.e., the second claim 7) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2022. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1 and 8 recite “means for cleaning” and the limitation fails to recite sufficient structure, material, or acts to entirely perform the recited function (i.e., cleaning). These limitations are therefore being interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Here, the “means for cleaning” is interpreted to include a pressurized fluid delivered by hollow tube, rod, or cable or lead wire [para. 0047] or a retractable and rotatable brush [Instant Specification, para. 0019-21].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 7 (i.e., the second claim 7) been renumbered as claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said off access conduit” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted as “said access conduit”. 
Claim 1 recites the limitation “means for cleaning” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 9 are rejected as being dependent on a rejected base claim, and failing to cure the deficiencies thereof. 
Claim 5 recites the limitation “said coupling segment” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “said coaxial longitudinal member” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “said off access conduit” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted as “said access conduit”.
Claim 8 recites the limitation “means for cleaning” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 5509148 A) in view of Belcher (US 4391551 A).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference.
1. Steele discloses a drain pipe cleaning apparatus [Abstract, Fig. 1, col. 3, lines 10-27] comprising: 
an access conduit 18/20 for attachment to distal end of a trap conduit 8, said off access conduit including an offset access port including a removable plug 28 and a straight section 20 extending at a selected angle from a downward extending elbow 12 [Fig. 1, col. 3, lines 10-27]; 
said access conduit 18/20 including a straight distal end portion 20 attaching to a tee conduit 12 [Fig. 1, col. 3, lines 10-27];
said tee conduit 12 having a straight section and a medial perpendicular section [Fig. 6, col. 4, lines 18-29 and including a deflector disposed within said tee conduit attaching to an inner wall surface opposite said medial perpendicular section by attachment means; and 
said deflector deflecting means for cleaning in said conduit at an angle of up to 90 degrees;
said tee conduit 12 including a distal end coupling to a drain discharge conduit 16 [Fig. 1, col. 3, lines 10-27].
Steele fails to explicitly disclose (emphasis added):
said tee conduit…including a deflector disposed within said tee conduit attaching to an inner wall surface opposite said medial perpendicular section by attachment means; and 
said deflector deflecting means for cleaning in said conduit at an angle of up to 90 degrees.
However, Belcher discloses a snake cleanable fluid flow system [Abstract], comprising:
Drainage systems usually incorporate straight pipes and fittings of various configurations which serve to connect the pipes. Common types of fittings are: elbow fittings which contain a passageway having an axis that curves 90 degrees, tee fittings which have a straight first passageway and a second passageway intersecting the first passageway at right angles, and fittings having a passageway on an axis that curves 45 degrees or 135 degrees or which contain a first passageway having an axis at such angles as 45 degrees and 135 degrees to the axis of a second passageway.
A common problem with drainage systems is that the semirigid snakes are used to clean such systems can not selectively clean predetermined parts of the drainage system. Another common problem with such drainage systems is that when a snake enters a tee at right angles to a passageway, it tends to be unable to negotiate the required turn in the passageway and becomes jammed. In other instances, the snake may enter either end of the passageway without the user being able to select the direction of the snake travel. [col. 1, lines 37-57].
FIG. 5 depicts a baffled tee fitting 51. As illustrated herein, the baffled tee 51 is a separate unit from the clean-out fitting 49 shown in FIGS. 2 and 3; although the two fittings could be fabricated as a unitary assembly. The tee fitting depicted in detail in FIG. 5 is shown as having a partition 68' longitudinally bisecting pipe 79 which forms the leg of this partition 68' can be a continuation of the partition 68 of the clean-out unit, or it can be a separate member. If the fittings are supplied as separate fittings, baffle tee fitting 51 may be formed either with or without a longitudinal partition 68'. In the embodiment shown in FIG. 5, partition 68' bisects leg 79 of tee fitting 51 so as to define fifth and sixth fluid passageways 83,82. A baffle 84 is positioned in a crossbar 80 of tee fitting 51 and has a first snake deflecting surface 85 and a second snake deflecting surface 86 which are inclined to fluid flow in respective first and second ends 88,90 of crossbar 80. The first snake deflecting surface 85 is also inclined to fluid flow in the fifth fluid passageway 83 and the second snake deflecting surface 86 is also inclined to fluid flow in the sixth fluid passageway 82.
While the baffle tee fitting 51 described in detail in the illustrated embodiment has a leg 79 and a crossbar 80 disposed at right angles to each other, the configuration of the tee fitting 51 could be changed so that the axes of the leg 79 and crossbar 80 are at a different angle to each other without departing from the spirit of the invention. However, it should be noted that the crossbar 80 of baffle tee fitting 51 is disposed approximately transversely to the leg 57 of clean-out pipe 49.
Persons versed in the art will also appreciate the baffle 84 in baffled tee fitting 51 could be positioned, for example, in the leg 79 rather than in the crossbar 80 without departing from the spirit of the invention, although such repositioning of the baffle 84 would only provide for deflecting a snake entering the baffled tee fitting 51 through either end 88,90 of crossbar 80; it would not deflect a snake entering baffle tee fitting 51 through leg 79. [col. 5, line 32 through col. 6, line 3]. 
Therefore, it would have been prima facie obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the tee fitting, of Steele, to include the tee fitting having a baffle, of Belcher, in order to facilitate snake cleaning of the pipes connected to the tee fitting, as taught by Belcher [col. 1, lines 37-57; col. 5, line 32 through col. 6, line 3]. 
2. Modified Steele discloses the drain pipe cleaning apparatus of claim 1, wherein said means for cleaning is a pressurized fluid [Steele, col. 2, lines 46-67; via container 40, or alternatively via the water line]. 
3. Modified Steele discloses the drain pipe cleaning apparatus of claim 1, wherein said means for cleaning is a cable having a cleaning head 32 extending through said access conduit 18/20 said tee conduit 12 [Steele, col. 3, lines 28-45] and past said deflector [Belcher, col. 5, line 32 through col. 6, line 3].
4. Modified Steele discloses the drain pipe cleaning apparatus of claim 1, wherein said deflector comprises a wedge having straight deflector side edges [Belcher, Fig. 5, col. 5, line 32 through col. 6, line 3].
5. Modified Steele discloses the drain pipe cleaning apparatus of claim 1, wherein said coupling segment extending from said cleaning drain pipe section including a fluid tight sealed fitting for removably connecting a valve for controlling delivering of a high pressure fluid through said coaxial longitudinal member [Steele, Fig. 1; , col. 2, lines 46-67; via container 40, or alternatively via the water line; col. 3, lines 10-27].

8. Steele discloses a drain pipe cleaning kit [Abstract, Fig. 1, col. 3, lines 10-27] comprising: 
an access conduit 18/20 for attachment to distal end of a trap conduit 8, said off access conduit including an offset access port including a removable plug 28 and a straight section 20 extending at a selected angle from a downward extending elbow 12 [Fig. 1, col. 3, lines 10-27]; 
said access conduit 18/20 including a straight distal end portion 20 attaching to a tee conduit 12 [Fig. 1, col. 3, lines 10-27];
said tee conduit 12 having a straight section and a medial perpendicular section [Fig. 6, col. 4, lines 18-29 and including a deflector disposed within said tee conduit attaching to an inner wall surface opposite said medial perpendicular section by attachment means; and 
said deflector deflecting means for cleaning in said conduit at an angle of up to 90 degrees;
said tee conduit 12 including a distal end coupling to a drain discharge conduit 16 [Fig. 1, col. 3, lines 10-27].
Steele fails to explicitly disclose (emphasis added):
said tee conduit…including a deflector disposed within said tee conduit attaching to an inner wall surface opposite said medial perpendicular section by attachment means; and 
said deflector deflecting means for cleaning in said conduit at an angle of up to 90 degrees.
However, Belcher discloses a snake cleanable fluid flow system [Abstract], comprising:
Drainage systems usually incorporate straight pipes and fittings of various configurations which serve to connect the pipes. Common types of fittings are: elbow fittings which contain a passageway having an axis that curves 90 degrees, tee fittings which have a straight first passageway and a second passageway intersecting the first passageway at right angles, and fittings having a passageway on an axis that curves 45 degrees or 135 degrees or which contain a first passageway having an axis at such angles as 45 degrees and 135 degrees to the axis of a second passageway.
A common problem with drainage systems is that the semirigid snakes are used to clean such systems can not selectively clean predetermined parts of the drainage system. Another common problem with such drainage systems is that when a snake enters a tee at right angles to a passageway, it tends to be unable to negotiate the required turn in the passageway and becomes jammed. In other instances, the snake may enter either end of the passageway without the user being able to select the direction of the snake travel. [col. 1, lines 37-57].
FIG. 5 depicts a baffled tee fitting 51. As illustrated herein, the baffled tee 51 is a separate unit from the clean-out fitting 49 shown in FIGS. 2 and 3; although the two fittings could be fabricated as a unitary assembly. The tee fitting depicted in detail in FIG. 5 is shown as having a partition 68' longitudinally bisecting pipe 79 which forms the leg of this partition 68' can be a continuation of the partition 68 of the clean-out unit, or it can be a separate member. If the fittings are supplied as separate fittings, baffle tee fitting 51 may be formed either with or without a longitudinal partition 68'. In the embodiment shown in FIG. 5, partition 68' bisects leg 79 of tee fitting 51 so as to define fifth and sixth fluid passageways 83,82. A baffle 84 is positioned in a crossbar 80 of tee fitting 51 and has a first snake deflecting surface 85 and a second snake deflecting surface 86 which are inclined to fluid flow in respective first and second ends 88,90 of crossbar 80. The first snake deflecting surface 85 is also inclined to fluid flow in the fifth fluid passageway 83 and the second snake deflecting surface 86 is also inclined to fluid flow in the sixth fluid passageway 82.
While the baffle tee fitting 51 described in detail in the illustrated embodiment has a leg 79 and a crossbar 80 disposed at right angles to each other, the configuration of the tee fitting 51 could be changed so that the axes of the leg 79 and crossbar 80 are at a different angle to each other without departing from the spirit of the invention. However, it should be noted that the crossbar 80 of baffle tee fitting 51 is disposed approximately transversely to the leg 57 of clean-out pipe 49.
Persons versed in the art will also appreciate the baffle 84 in baffled tee fitting 51 could be positioned, for example, in the leg 79 rather than in the crossbar 80 without departing from the spirit of the invention, although such repositioning of the baffle 84 would only provide for deflecting a snake entering the baffled tee fitting 51 through either end 88,90 of crossbar 80; it would not deflect a snake entering baffle tee fitting 51 through leg 79. [col. 5, line 32 through col. 6, line 3]. 
Therefore, it would have been prima facie obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the tee fitting, of Steele, to include the tee fitting having a baffle, of Belcher, in order to facilitate snake cleaning of the pipes connected to the tee fitting, as taught by Belcher [col. 1, lines 37-57; col. 5, line 32 through col. 6, line 3]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fulton (US 2506206 A) and Ward (US 4974280 A) is cited to show conventional snake directing/deflecting tools [Abstracts]; Shock (US 3526547 A), Vila (US 6588803 B2), and Chambers (US 20200340223 A1) are cited to show a conventional drain trap cleaning apparatus [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713